This document was signed electronically on April 21, 2020, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: April 21, 2020




18-05100-amk      Doc 45     FILED 04/21/20       ENTERED 04/21/20 15:00:45           Page 1 of 3
No. 44] (the "Motion"). After the Motion was filed, Plaintiff FirstEnergy Solutions Corp.

("FES" or "Plaintiff') and Bluestone conferred regarding a resolution to the Motion. The Court

has reviewed the Motion, and being otherwise sufficiently advised, it is hereby ORDERED as

follows:

       1.      Defendant's Motion to Stay Discovery and Set Aside Scheduling Order [Docket

No. 44] is GRANTED subject to the terms of this Order.

       2.      All discovery deadlines in the above-captioned adversary proceeding are vacated,

and discovery is stayed pending further order of the Court.

       3.      A telephonic non-evidentiary pretrial conference in this matter shall be held on

the record on May 19, 2020 at 10:00 a.m., in Courtroom 260 of the John F. Seiberling Federal

Building & U.S. Courthouse, 2 South Main Street, Akron, Ohio.

                                              ###




                                                2


18-05100-amk      Doc 45     FILED 04/21/20         ENTERED 04/21/20 15:00:45      Page 2 of 3
18-05100-amk   Doc 45   FILED 04/21/20   ENTERED 04/21/20 15:00:45   Page 3 of 3
